RAWLS, Judge
(dissenting).
As I read the record in this cause, plaintiffs failed to proffer any proof of the commission by defendant of any negligent act. Seemingly, plaintiffs rely upon the following syllogism: Plaintiff and defendant were involved in an intersection automobile collision; plaintiff's driver was not negligent; therefore the accident was caused by defendant’s negligence.
As stated in Babcock v. Flowers, 144 Fla. 479, 198 So. 326 (1940), I am 11 * * * unable to find any evidence in the record which would establish any act of negligence on the part of defendant which resulted in the injury complained of.” I would affirm the actions of the trial judge.